Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 07/23/2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Pub. 2015/0317123 A1) in view of Cunico et al. (US Pub. 2016/0239537 A1).
Regarding Claims 1 and 11, Wu teaches a method (see Fig.15 and paragraph [0062]) comprising:
receiving an audio question from a first user of a plurality of users connected to a conference (see Fig.15 (130,1505,110) and paragraph [0063]);
recording the audio question and preventing an immediate transmission of the audio question to the plurality of users connected to the conference (see Fig.15 (130,1505,110), paragraph [0064] and paragraph [0066-0067], the server stores the audio questions and transmits to a user device upon receiving a request);
preventing the audio question from being transmitted to the third user (see Fig.15 (130,1505,110), paragraph [0064] and paragraph [0066-0067], the server stores the audio questions and transmits to a user device upon receiving a request);
and transmitting the audio question to the second user of the plurality of users (see Fig.15 (1515), paragraph [0064] and paragraph [0066-0067], the presenter user device receives the audio question from the server).
Wu fails to teach analyzing the recorded audio question to determine that the audio question is relevant to a second user of the plurality of users and not relevant to a third user of the plurality of users.
Wu, however, teaches analyzing and reviewing the recorded audio question (see Fig.15 (1515) and paragraphs [0066-0067]).
Cunico teaches analyzing a recorded audio question to determine whether the question is relevant to a particular person associated with a meeting (see Fig.3 (304,306,308), Fig.4 (404), paragraphs [0036-0039] and paragraph [0048], determining a particular meeting participant that can best answer the question).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Wu’s method the step for analyzing the recorded audio question to determine that the audio question is relevant to a second user of the plurality of users and not relevant to a third user of the plurality of users. The motivation would be to enable the first user to select a particular conference participant to send an audio question to.
Regarding Claims 8 and 18, Wu further teaches transmitting the audio recording in a new window on an electronic device of the second user (see Fig.15 (1515), Fig.1 (1605) and paragraphs [0066-0067], the server sends the question replay packet to a participant’s display panel upon the participant’s request).
Regarding Claims 9 and 19, Wu further teaches transmitting a selectable icon notifying the second user of the audio question by the first user (see Fig.15 (1520a,1520b) and paragraph [0066]); and in response to detecting a selection of the selectable icon, transmitting the recorded audio question to an electronic device of the second user (see Fig.1 (1605), paragraphs [0066-0067] and paragraph [0069]).
Regarding Claims 10 and 20, Wu further teaches wherein the audio question is recorded in response to detraining that the conference is in a smart presentation mode (see Fig.4 (415), Fig.15 (1505) and paragraph [0027]).
Claims 2, 5, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Pub. 2015/0317123 A1) in view of Cunico et al. (US Pub. 2016/0239537 A1), and in further view of Chitta et al. (US Pub. 2017/0061019 A1).
Regarding Claims 2 and 12, Wu and Cunico teach the method of Claim 1 but fail to teach analyzing the recorded audio question to determine that a name of the second user was referenced.
Cunico teaches analyzing a recorded audio question (see Fig.3 (304,306,308), Fig.4 (404), paragraphs [0036-0039] and paragraph [0048]).
Chitta teaches referencing a particular conference participant for sending a question to (see Fig.2 (204) and paragraphs [0017-0018], identify and mark a particular conference participant to send a question to).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to the method of Claim 1 the step for analyzing the recorded audio question to determine that a name of the second user was referenced. The motivation would be to identify a particular conference participant and direct the recorded audio question  to the identified participant.
Regarding Claims 5 and 15, the rationale provided for the rejection of Claim 2 is incorporated herein.

Claim Objections
Claims 3-4, 6-7, 13-14 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 3-4, 6-7, 13-14 and 16-17, the following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not teach, disclose or suggest the claimed limitations of (in combination with all of the limitations of the base claims) “analyzing the recorded audio question to identify a keyword referenced in the question; cross-referencing the identified keyword with a plurality of keywords associated with a respective background of each of the plurality of users to find a match; and determining that the audio question is relevant to the second user based on determining a match between the identified keyword referenced in the audio question and the plurality of keywords associated with the background of the second user”, as found in Claims 3 and 13. Similar features are claimed in the dependent Claims 4, 6-7, 14 and 16-17.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672